Exhibit 10.18

 

TREDEGAR CORPORATION

 

NOTICE OF STOCK AWARD

 

You have been granted the following Stock Award by the Executive Compensation
Committee of the Board of Directors of Tredegar Corporation (“Tredegar”):

 

Name of Participant:

[Name]

 

Date of Grant:

[Date]

 

Number of Shares:

[Number] Shares of Common Stock

 

Vesting:

100% as of [______________], 2012

 

Expiration Date:

None.

 

Transferability:

None; other than by will or the laws of descent and distribution.

 

In addition to the foregoing terms, your Stock Award is subject to all of the
terms and conditions contained in the attached Stock Award Terms and Conditions
which are incorporated in this Notice of Stock Award by this reference. If any
provision of this Notice of Stock Award is inconsistent with the aforementioned
Stock Award Terms and Conditions, the Stock Award Terms and Conditions will
control.

 

Please acknowledge your acceptance of this Stock Award and the attached Stock
Award Terms and Conditions by signing and returning one copy of this Notice of
Stock Award to Pat Thomas, Tredegar Corporation, 1100 Boulders Parkway,
Richmond, Virginia, 23225.

 

 

TREDEGAR CORPORATION

 

 

By:_________________________________

 

 

____________________________________

 

Participant

 

 

Date:

_____________________________

 

 

--------------------------------------------------------------------------------

TREDEGAR CORPORATION

 

 

STOCK AWARD TERMS AND CONDITIONS

 

THESE STOCK AWARD TERMS AND CONDITIONS (“Terms and Conditions”) effective as of
the ____ day of _____________, 2009, govern the Stock Award made by Tredegar
Corporation, a Virginia corporation (the “Company”), to the participant (the
“Participant”) named in the Notice of Stock Award to which these Terms and
Conditions are attached (the “Grant Notice”), and are made in accordance with
and subject to the provisions of the Company’s 2004 Equity Incentive Plan (the
“Plan”). A copy of the Plan has been made available to Participant. All terms
used in these Terms and Conditions that are defined in the Plan have the same
meaning given them in the Plan.

 

1.         Grant of Stock Award. In accordance with the Plan, and effective as
of the Date of Grant specified in the Grant Notice (the “Date of Grant”), the
Company granted to Participant, subject to the terms and conditions of the Plan
and these Terms and Conditions, the number of shares of Common Stock specified
in the Grant Notice (the “Shares”). Subject to Section 2, certificates
evidencing the Shares shall be issued by the Company and registered in the name
of the Participant on the stock transfer books of the Company. However,
certificates issued with respect to the Shares shall be held by the Company in
escrow under the terms hereof. Such certificates shall bear the legend set forth
in Section 2(b) or such other appropriate legend as the Committee shall
determine, which legend shall be removed only if and when the Shares vest as
provided herein, at which time the certificates shall be delivered to the
Participant.

 

2.           Terms and Conditions. The Shares are subject to the following
additional terms and conditions:

 

(a)        Rights as a Shareholder. Upon the issuance of the Shares, the
Participant shall be entitled to vote the Shares, and shall be entitled to
receive, free of all restrictions, ordinary cash dividends. Stock received as a
dividend on, or in connection with a stock split of, the Shares shall be subject
to the same restrictions as the Shares. The Participant’s right to receive any
extraordinary dividends or other distributions with respect to the Shares prior
to their becoming nonforfeitable shall be at the sole discretion of the
Committee, but in the event of any such extraordinary event, the Committee shall
take action appropriate to preserve the value of, and prevent the unintended
enhancement of the Shares.

 

(b)        Legend. Unless otherwise determined by the Committee, any certificate
issued in respect of the Shares prior to the lapse of any outstanding
restrictions relating thereto shall bear the following legend:

 

“This certificate and the shares of stock represented hereby are subject to the
terms and conditions, including the forfeiture provisions and restrictions
against transfer (the “Restrictions”), contained in the Company’s 2004 Equity
Incentive Plan and an agreement entered into between the registered owner and
the Company. Any attempt to dispose of these shares in contravention of the
applicable restrictions, including by way of sale,

 

--------------------------------------------------------------------------------

assignment, transfer, pledge, hypothecation or otherwise, shall be null and void
and without effect.”

 

As soon as practicable following the lapse of the restrictions in accordance
with paragraph (c), the Company shall reissue certificates for the Shares
without the restricted legend.

 

(c)        Lapse of Restrictions. Subject to the provisions of Sections 3, 4, 5
and 6, the Shares shall become vested and nonforfeitable on the third
anniversary of the Date of Grant.

 

(d)        Nontransferability. So long as the Shares are unvested, the Shares
are nontransferable except by will or by the laws of descent and distribution.

 

(e)        Grant of Stock Power. The Participant hereby appoints Patricia A.
Thomas, or her successor, as the true and lawful attorney of the Participant, to
endorse and execute for and in the name and stead of the Participant any
certificates evidencing the Shares if any of the Shares are forfeited.

 

3.         Lapse of Restrictions in the Event of Death. The restrictions on the
Shares shall lapse upon Participant’s death if Participant remains in the
continuous employ of the Company or an Affiliate from the Date of Grant until
the Participant’s death.

 

4.         Lapse of Restrictions in the Event of Permanent and Total Disability.
The restrictions on the Shares shall lapse upon Participant’s termination of
employment on account of permanent and total disability (within the meaning of
Section 22(e)(3) of the Code) if Participant remains in the continuous employ of
the Company or an Affiliate from the Date of Grant until the date of termination
on account of permanent and total disability (as previously defined).

 

 

5.

Effect of Other Terminations of Employment.

 

(a)       Subject to the provisions of Sections 3 and 4 and subparagraph (b)
below, in the event the Participant ceases to be employed by the Company or an
Affiliate prior to the lapse of restrictions, the Shares on which the
restrictions have not lapsed shall be forfeited.

 

(b)       In the event of Participant’s Involuntary Termination by the Company
prior to the lapse of restrictions, the restrictions on a pro-rata portion of
the Shares representing the number of months of service completed from the Date
of Grant divided by thirty-six (36) months shall lapse.

 

6.         Change of Control. The restrictions on the Shares shall lapse as of
the Control Change Date.

 

 

7.

Definitions. The following definitions shall apply to these Terms and
Conditions:

 

 

2

 



 

--------------------------------------------------------------------------------

(a)        Control Change Date means the date on which a Change in Control (as
defined below) occurs. If a Change in Control occurs on account of a series of
transactions, the Control Change Date is the date of the last of such
transactions.

 

 

(b)

Change in Control means the occurrence of any of the following events:

 

 

(1)

any Person or group (within the meaning of Sections 13(d)(3) and 14(d)(2) of the
Securities Exchange Act of 1934, as amended) (other than a Person who is not an
Acquiring Person), at any time becomes the Beneficial Owner of 50% or more of
the combined voting power of the then outstanding voting securities of the
Company entitled to vote generally in the election of directors (the “Voting
Securi­ties”), other than (i) through an acquisition of Voting Securities
directly from the Company, (ii) as a result of the Company’s repur­chase of
Voting Secu­rities if, thereafter, such Benefi­cial Owner pur­chases no
additional Voting Securities, or (iii) pur­suant to a Business Combina­tion (as
defined below) that does not constitute a Change in Control pursuant to
subparagraph 7(b)(3) below;

 

 

(2)

Continuing Directors cease to constitute a majority of the members of the Board
other than pur­suant to a Business Combination that does not constitute a Change
in Control pursuant to subparagraph 7(b)(3) below;

 

 

(3)

Consummation of a reorganization, merger, share exchange or consoli­dation (a
“Business Combination”), in each case, unless immedi­ately following such
Business Combina­tion, (i) all or substantially all of the Persons who were the
Beneficial Owners, respectively, of the Common Stock and Voting Securities
outstanding imme­diately prior to such Business Combination Benefi­cially Own
more than 80% of, respec­tively, the then outstanding shares of common stock and
the combined voting power of the then outstanding voting securi­ties entitled to
vote generally in the election of directors, as the case may be, of the
corporation result­ing from such Business Combination (including, without
limitation, a corporation which as a result of such transaction owns the Company
through one or more Subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Business Combina­tion, of the Common Stock
and Voting Securities, as the case may be, (ii) no Person (other than a Person
who is not an Acquiring Person) Beneficially Owns 50% or more of, respectively,
the then outstanding shares of common stock of the cor­poration resulting from
such Business combination or the combined voting power of the then outstanding
voting securities of such corporation and (iii) at least a majority of the
members of the board of directors

 

3

 



 

--------------------------------------------------------------------------------

of the corporation resulting from such Business Combination are Continuing
Directors; or

 

 

(4)

the shareholders of the Company approve a complete liquidation or dissolution of
the Company or the consummation of a sale or other disposition of all or
substan­tially all of the assets of the Company, in each case, unless
immediately following such liquidation, dissolution, sale or other disposition,
(i) more than 80% of, respectively, the then outstanding shares of common stock
of such cor­poration and the combined voting power of the then out­standing
voting securities of such corporation entitled to vote generally in the election
of directors is then Bene­fi­cially Owned by all or substantially all of the
Persons who were the Beneficial Owners, respec­tively, of the Common Stock and
Voting Securities outstanding immedi­ately prior to such sale or other
disposition in substan­tially the same proportion as their ownership,
immedi­ately prior to such sale or other disposition, of such Common Stock and
Voting Securities, as the case may be, (ii) less than 20% of, respectively, the
then out­standing shares of common stock of such corporation and the com­bined
voting power of the then outstanding voting securi­ties of such corporation
entitled to vote generally in the election of directors is then Beneficially
Owned by any Person (other than any Person who is not an Acquiring Person), and
(iii) at least a majority of the members of the board of directors of such
corporation are Continuing Directors immedi­ately following such sale or
disposition.

 

For purposes of the definition of Change of Control, the terms Acquiring Person,
Beneficial Owner, Company, Continuing Director, and Person shall have the same
definitions given them in the Rights Agreement between Tredegar Corporation and
American Stock Transfer & Trust Company, dated as of June 30, 1999, as amended.

 

(c)       Normal Retirement means the voluntary separation by Participant from
the employment with the Company or an Affiliate on or after the date Participant
has reached age sixty-five.

 

(d)       Involuntary Termination means the involuntary separation by
Participant from the employment with the Company or an Affiliate.

 

8.         Withholding. The Participant shall pay the Company any amount of
taxes as may be necessary in the opinion of the Company to satisfy tax
withholding required under the laws of any country, state, province, city or
other jurisdiction, including but not limited to income taxes, capital gains
taxes, transfer taxes, and social security contributions. In lieu thereof, the
Company shall have the right to retain the number of shares of Common Stock
whose Fair Market Value equals the minimum amount required to be withheld. In
any event, the Company shall have the right to deduct

 

4

 



 

--------------------------------------------------------------------------------

from all amounts paid to a Participant in cash (whether under the Plan or
otherwise) any taxes required to be withheld. The Participant shall promptly
notify the Company of any election made pursuant of Section 83(b) of the Code.

 

9.         No Right to Continued Employment. The award of the Shares does not
give Participant any right with respect to continuance of employment by the
Company or an Affiliate, nor shall it interfere in any way with the right of the
Company or an Affiliate to terminate his or her employment at any time.

 

10.       Change in Capital Structure. The Shares shall be adjusted as the
Committee determines is equitably required in the event the Company effects one
or more stock dividends, stock split-ups subdivisions or consolidations of
shares, other similar changes in capitalization or such other events as are
described in the Plan.

 

11.       Governing Law. These Terms and Conditions and the Grant Notice shall
be governed by the laws of the Commonwealth of Virginia.

 

12.       Conflicts. In the event of any conflict between the provisions of the
Plan as in effect on the Date of Grant and the provisions of these Terms and
Conditions or the Grant Notice, the provisions of the Plan shall govern. All
references herein to the Plan shall mean the plan as in effect on the Date of
Grant.

 

13.       Participant Bound by Plan. Participant hereby acknowledges that a copy
of the Plan has been made available to him or her and agrees to be bound by all
the terms and provisions of the Plan.

 

14.       Binding Effect. Subject to the limitations stated above and in the
Plan, these Terms and Conditions and the Grant Notice shall be binding upon
Participant and his or her successors in interest and the successors of the
Company.

 

 

 

5

 



 

 